DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2016/0211492).

Regarding Claims 1, 10, Cho teaches a battery pack (“battery module”) comprising a plurality of battery cells therein (Abstract, [0003]). As illustrated in Figures 1, 5C, 5D, Cho teaches that each battery cell is sandwiched between a respective pair of cell frames (200) (wherein said respective pair of cell frames is interpreted as “a buffering member”) ([0040]). As illustrated in Figures 1, 5C, 5D, an exemplary pair of cell frames comprises a first member and a second member provided between two adjacent battery cells, wherein the first member and the second member are spliced together so as to form a hollow frame structure, wherein the first member (See annotated Figures 1, 5C below) comprises a first 


    PNG
    media_image1.png
    507
    542
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    687
    636
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    798
    603
    media_image3.png
    Greyscale


Regarding Claim 2, Cho teaches the instantly claimed invention of Claim 1, as previously described.


Regarding Claim 3, Cho teaches the instantly claimed invention of Claim 2, as previously described.
As illustrated in annotated Figures 1, 5C, 5D (See Claim 1), the first connecting portion abuts against the second main body in the second direction and is fixedly connected to the second main body, and the second connecting portion abuts against the first main body in the second direction and is fixedly connected to the first main body.

Regarding Claim 4, Cho teaches the instantly claimed invention of Claim 2, as previously described.
As illustrated in annotated Figures 1, 5C, 5D (See Claim 1), a width of the first connecting portion in a first direction (e.g. the direction orthogonal to the interfacing/stacking direction of the cell frames which runs parallel with the short side of each cell frame) is equal to a width of the first main body in the first direction, and a width of the second connecting portion in the first direction is equal to a width of the second main body in the first direction.

Regarding Claim 5, Cho teaches the instantly claimed invention of Claim 1, as previously described.


 Regarding Claim 6, Cho teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in annotated Figures 1, 5C, 5D (See Claim 1), the second main body abuts against the first main body in the second direction and is fixedly connected to the first main body.

Regarding Claim 11, Cho teaches the instantly claimed invention of Claim 10, as previously described.
As illustrated in annotated Figures 5C, 5D (See Claim 10), the first connecting portion protrudes, at least in part, from the first main body in the second direction, the second connecting portion protrudes, at least in part, from the second main body in the second direction, and the first and second connecting portions face each other in a third direction (e.g. the direction orthogonal to the interfacing/stacking direction of the cell frames which runs parallel with the long side of each cell frame) and are fixedly connected to each other.

Regarding Claim 12, Cho teaches the instantly claimed invention of Claim 11, as previously described.


Regarding Claim 13, Cho teaches the instantly claimed invention of Claim 11, as previously described.
As illustrated in annotated Figures 1, 5C, 5D (See Claim 10), a width of the first connecting portion in a first direction (e.g. the direction orthogonal to the interfacing/stacking direction of the cell frames which runs parallel with the short side of each cell frame) is equal to a width of the first main body in the first direction, and a width of the second connecting portion in the first direction is equal to a width of the second main body in the first direction.

Regarding Claim 14, Cho teaches the instantly claimed invention of Claim 10, as previously described.
As illustrated in annotated Figures 1, 5C, 5D (See Claim 10), the first connecting portion protrudes, at least in part, from the first main body in the second direction, the second connecting portion is recessed, at least in part, from a surface of the second main body facing the first main body in the second direction, and said protruding part of the first connecting portion is received in said recessed part of the second connecting portion such that the first connecting portion is fixedly connected to the second connecting portion.

Regarding Claim 15, Cho teaches the instantly claimed invention of Claim 14, as previously described.
.

Claims 1, 5-8, 10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (US 2016/0359149).

Regarding Claims 1, 10, Shao teaches a battery module (Abstract). As illustrated in Figures 1-2, Shao teaches that the battery module comprises a plurality of battery cells (100) wherein each battery cell is sandwiched between a respective pair of brackets (1) (wherein said respective pair of brackets its interpreted as “a buffering member”) ([0024]-[0025], [0029]-[0030]). As illustrated in Figure 2, an exemplary pair of brackets comprises a first member and a second member (See annotated Figure 2 below), wherein the first member comprises a first main body and a stopper (123) (“first connecting portion”), and wherein the second member comprises a second main body and a stopper groove (121) (“second connecting portion”), wherein the first main body and the second main body face each other in a second direction (e.g. the front-rear direction as illustrated in Figure 2) such that the stopper is cooperated and fixedly connected to the stopper groove ([0029]-[0030]).


    PNG
    media_image4.png
    483
    797
    media_image4.png
    Greyscale




Regarding Claim 5, Shao teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Shao, the stopper protrudes from the first main body in the second direction, and the stopper groove is recessed from a surface of the second main body facing the first main body in the second direction, such that the stopper is received in the stopper groove and fixedly connected to the stopper groove.

Regarding Claim 6, Shao teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figure 2 of Shao, the second main body abuts against the first main body in the second direction and is fixedly connected to the first main body.

Regarding Claim 7, Shao teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figure 2 of Shao, the stopper (“projection of the first connecting portion”) projects in the manner of a trapezoid in a third direction (e.g. the up-down direction as illustrated in Figure 2) (it is noted that the instant Claim does not actually require the presence of projections in the second connecting portion, but instead provides limitations on the shape of such projections if present).

Regarding Claim 8, Shao teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figure 2, Shao teaches that the first member comprises a positioning hole (124) (“third connecting portion”) which is recessed from a surface of the first main body facing the second main body in the second direction, and the second member comprises a positioning projection (122) (“fourth connecting portion”) which protrudes from the second main body in the second direction, such that the positioning projection is received in the positioning hole and fixedly connected to the positioning hole.

Regarding Claim 14, Shao teaches the instantly claimed invention of Claim 10, as previously described.
As illustrated in Figure 2 of Shao, the stopper protrudes from the first main body in the second direction, and the stopper groove is recessed from a surface of the second main body facing the first main body in the second direction, such that the stopper is received in the stopper groove and fixedly connected to the stopper groove.

Regarding Claim 15, Shao teaches the instantly claimed invention of Claim 14, as previously described.
As illustrated in Figure 2 of Shao, the second main body abuts against the first main body in the second direction and is fixedly connected to the first main body.

Regarding Claim 16, Shao teaches the instantly claimed invention of Claim 14, as previously described.
As illustrated in Figure 2 of Shao, the stopper (“projection of the first connecting portion”) projects in the manner of a trapezoid in a third direction (e.g. the up-down direction as illustrated in Figure 2) (it is noted that the instant Claim does not actually require the presence of projections in the second connecting portion, but instead provides limitations on the shape of such projections if present).

Regarding Claim 17, Shao teaches the instantly claimed invention of Claim 14, as previously described.
As illustrated in Figure 2, Shao teaches that the first member comprises a positioning hole (124) (“third connecting portion”) which is recessed from a surface of the first main body facing the second main body in the second direction, and the second member comprises a positioning projection (122) (“fourth connecting portion”) which protrudes from the second main body in the second direction, such that the positioning projection is received in the positioning hole and fixedly connected to the positioning hole.

Claims 1, 5-6, 9, 10, 14-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya (US 2013/0029192).

Regarding Claims 1, 10, Oya teaches a battery module (Abstract). As illustrated in Figures 7-8, 10, 13, Oya teaches that the battery module comprises a plurality of battery cells (2A) wherein each battery cell is positioned within a frame (4A) (“second member”) which is connected to a holding body (6A) (“first member”) (wherein the pair of said frame and said holding body is interpreted as a “buffering member” which is provided between two adjacent battery cells) ([0092]-[0093], [0105]-[0109]). As illustrated in Figures 10-11, the holding body comprises a base portion (60) comprising spacer portions (61) (wherein the base portion comprising spacer portions is interpreted as a “first main body”) and a convex portion (62) (“first connecting portion”) ([0113]-[0114]). As illustrated in Figures 10-11, the frame comprises a bottom portion (40) comprising support pillars (41) (wherein the bottom portion comprising support pillars is interpreted as a “second main body”) and a concave portion (43) (“second connecting portion”) ([0105]). As illustrated in Figures 7-8, 10, 13, base portion of the holding body and the bottom portion of the frame face each other in a second direction (e.g. the Z-direction as illustrated in Figure 8) such that the convex portion is cooperated with and fixedly connected to the concave portion.

Regarding Claim 5, Oya teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 7-8, 10, 13 of Oya, the convex portion protrudes from the body in the second direction, and the concave portion is recessed from a surface of the “second main body” facing the “first main body” in the second direction, such that the convex portion is received in the concave portion and is fixedly connected to the concave portion.

Regarding Claim 6, Oya teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figures 7-8, 10, 13 of Oya, at least a portion of the “second main body” abuts, against a portion of the “first main body” in the second direction so as to be fixedly connected to the “first main body.”

Regarding Claim 9, Oya teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in 7-8, 10, 13, the “first main body” and “second main body” (See Claim 1) are formed as a C-shaped structure (e.g. when viewed along the X-Z plane or Y-Z plane as illustrated in Figures 7-8, 10, 13).

Regarding Claim 14, Oya teaches the instantly claimed invention of Claim 10, as previously described.
As illustrated in Figures 7-8, 10, 13 of Oya, the convex portion protrudes from the body in the second direction, and the concave portion is recessed from a surface of the “second main body” facing the “first main body” in the second direction, such that the convex portion is received in the concave portion and is fixedly connected to the concave portion.

Regarding Claim 15, Oya teaches the instantly claimed invention of Claim 14, as previously described.
As illustrated in Figures 7-8, 10, 13 of Oya, at least a portion of the “second main body” abuts, against a portion of the “first main body” in the second direction so as to be fixedly connected to the “first main body.”

Regarding Claim 18, Oya teaches the instantly claimed invention of Claim 10, as previously described.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729